303 S.W.3d 162 (2010)
Ray JACKSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92747.
Missouri Court of Appeals, Eastern District, Division One.
February 16, 2010.
Timothy Forneris, St. Louis, MO, for appellant.
Chris Koster, Evan J. Buchheim, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Ray Jackson ("Movant") appeals from the judgment of the motion court denying his motion for post-conviction relief pursuant to Rule 29.15 after an evidentiary hearing. Movant contends that the motion court clearly erred in denying his motion for post-conviction relief because he was denied his rights to due process and to effective assistance of appellate counsel and of trial counsel.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).